--------------------------------------------------------------------------------

Exhibit 10.144
 
COMPUWARE CORPORATION


2007 LONG TERM INCENTIVE PLAN


AMENDMENT NO. 3
 
WHEREAS, Compuware Corporation (the "Corporation") has established the Compuware
Corporation 2007 Long Term Incentive Plan, as amended from time to time (the
"Plan"); and


WHEREAS, the Corporation desires to amend the Plan; and


WHEREAS, the Corporation’s board of directors is authorized to amend the Plan
pursuant to Section 10.6 of the Plan.


NOW THEREFORE, the Plan is hereby amended, effective January 24, 2013 (including
with respect to Awards outstanding on such date), as follows:


1.            Section 1.4(e) of the Plan shall be replaced in its entirety with
the following:


(e)           A "Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Corporation or its Affiliates) representing 35% or more of the combined voting
power of the Corporation's then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (III) below; or


(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation's stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(iii)           there is consummated a merger or consolidation of the
Corporation or any direct or indirect subsidiary of the Corporation with any
other corporation, other than (i) a merger or consolidation immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the Corporation, the
entity surviving such merger or consolidation or, if the Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 35% or
more of the combined voting power of the Corporation's then outstanding
securities; or


 
 

--------------------------------------------------------------------------------

 
 
(iv)           the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation's assets, other than a sale or disposition by the
Corporation of all or substantially all of the Corporation's assets immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or any parent thereof.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.


Notwithstanding any other Plan provision, to the extent that any payment subject
to Code Section 409A is payable on a Change in Control, an event shall not be
considered a Change in Control under the Plan with respect to such payment
unless the event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Corporation within the meaning of Code Section 409A and regulations
thereunder.


"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.




2.            Except as expressly modified by this Amendment No. 3, the Plan
shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------